DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed 21 April 2021 is acknowledged.  Claim 1 has been amended.  Claims 2 and 3 have been added.  Claims 1-3 are pending and under consideration.

  Withdrawn Rejections
Applicant’s amendment has obviated the previous rejection of claim 1 under 35 U.S.C. 112(a), written description.
 
Applicant’s amendment has obviated the previous rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,239,945 (IDS).  The sequences now recited in claim 1 differ from those recited in the ‘945.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are ambiguous because claim 2 recites “comprise, respectively, amino acid sequences” and claim 3 recites “comprising the amino acid sequence of” followed by various SEQ ID NOS.  The SEQ ID NOS: 32-56, 82-106, 108, and 110, however, define nucleic acid sequences, not amino acid sequences.   Accordingly, it is unclear what the claims actually encompass.  It is suggested that applicant revise the claims to either recite SEQ ID NOS that define amino acid sequences or else insert language that indicates that the amino acid sequences are encoded by the nucleotide sequences set forth in the various SEQ ID NOS or provide some other alternative to remove the ambiguity.  Appropriate correction is required.  Applicant is cautioned that upon correction of the ambiguity the double patenting rejections may also apply to claims 2 and 3.



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,221,908 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘908 are directed to antibodies that are a species or a subgenus that anticipates the instantly claimed genus.  The instant case is not a divisional filing of the application that issued as the ‘908 patent.  Accordingly, 35 U.S.C. 121 does not apply.  
Applicant does not address the rejection of record and the claim amendments do not obviate the rejection.  It is accordingly maintained. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,518,116 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘116 are directed to methods that use antibodies that are a species or a subgenus that anticipates the instantly claimed genus.  The instant case is not a divisional filing of the application that issued as the ‘116 patent.  Accordingly, 35 U.S.C. 121 does not apply.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,518,117 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘117 are directed to methods that use antibodies that are a species or a subgenus that anticipates the instantly claimed genus.  The instant case is not a divisional filing of the application that issued as the ‘117 patent.  Accordingly, 35 U.S.C. 121 does not apply.
Applicant does not address the rejection of record and the claim amendments do not obviate the rejection.  It is accordingly maintained. 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,259,873 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘873 are directed to antibodies that are a subgenus that anticipates the instantly claimed genus.  The instant case is not a divisional filing of the application that issued as the ‘873 patent.  Accordingly, 35 U.S.C. 121 does not apply.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,669,336 (of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘336 are directed to antibodies that are a species or a subgenus that anticipates the instantly claimed genus.  The instant case is not a divisional filing of the application that issued as the ‘336 patent.  Accordingly, 35 U.S.C. 121 does not apply.  
Applicant does not address the rejection of record and the claim amendments do not obviate the rejection.  It is accordingly maintained. 



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,676,524 (of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘524 are directed to antibodies that are a species or a subgenus that anticipates the instantly claimed genus.  The instant case is not a divisional filing of the application that issued as the ‘524 patent.  Accordingly, 35 U.S.C. 121 does not apply. 
Applicant does not address the rejection of record and the claim amendments do not obviate the rejection.  It is accordingly maintained. 




Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643